Douglas, J.,
concurring in part and dissenting in part. I am compelled to write separately to express some concerns I have with the analysis contained in the majority opinion. I find *38that opinion to be confusing in certain respects and utterly wrong in others.
I
Before addressing specific sections of R.C. 4509.101, I think it is important to recognize a critical shortcoming in appellee’s challenge to the constitutionality of those sections which he seeks to overturn. Appellee lacks the necessary standing for such a challenge. The majority does not deal with this issue although, in passing, appellant’s brief to this court touches on the question.
“A person has no standing to attack the constitutionality of an * * * [enactment] unless he has a direct interest in the * * * [enactment] of such a nature that his rights will be adversely affected by its enforcement.” Anderson v. Brown (1968), 13 Ohio St. 2d 53, 42 O.O. 2d 100, 233 N.E. 2d 584, paragraph one of the syllabus. See, also, Witham v. South Side Bldg. & Loan Assn. of Lima (1938), 133 Ohio St. 560, 562, 11 O.O. 269, 270, 15 N.E. 2d 149, 150; State, ex rel. Lynch, v. Rhodes (1964), 176 Ohio St. 251, 254, 27 O.O. 2d 155, 156, 199 N.E. 2d 393, 396; Niles v. Dean (1971), 25 Ohio St. 2d 284, 288, 54 O.O. 2d 392, 395, 268 N.E. 2d 275, 278. Appellee herein has no such interest.
This appeal stems from the trial court’s disposition of appellee’s motion for relief from judgment, post-conviction relief or, in the alternative, for stay of imposition of sentence. In his memorandum in support of this motion, appellee attacked those provisions in R.C. 4509.101 that require the court to report its order to the registrar. Appellee attacked this provision on the basis that the court is thereby improperly made a de facto agent of the bureau. Appellee also questioned the provision which purportedly allows the registrar to review orders of a trial court. None of these provisions has had any effect on appellee. They certainly cannot have an adverse effect on him, since together they may operate to permit the registrar to benefit appellee by terminating the court order of suspension. Appellee’s arguments that these provisions improperly confer appellate jurisdiction on the registrar or reduce the court to an agent for the registrar allege no damage to or deprivation of appellee’s rights. Thus, he has no standing.
An additional, related problem exists regarding the justiciability of this case.
“It has been long and well established that it is the duty of every judicial tribunal to decide actual controversies between parties legitimately affected by specific facts and to render judgments which can be carried into effect. It has become settled judicial responsibility for courts to refrain from giving opinions on abstract propositions and to avoid the imposition by judgment of premature declarations or advice upon potential controversies. The extension of this principle includes enactments of the General Assembly * * *.” Fortner v. Thomas (1970), 22 Ohio St. 2d 13, 14, 51 O.O. 2d 35, 257 N.E. 2d 371, 372. This court will not adjudicate rights in a vacuum. Id. For a cause to be justiciable, there must exist a real controversy presenting issues which are ripe for judicial resolution and which will have a direct and immediate impact on the parties. Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St. 2d 93, 97-98, 63 O.O. 2d 149, 151-152, 296 N.E. 2d 261, 264-265; Williams v. Akron (1978), 54 Ohio St. 2d 136, 144-146, 8 O.O. 3d 125, 130-131, 374 N.E. 2d 1378, 1383. None of these prerequisites exists under these facts. Appellee’s arguments only attack provisions which do not affect him at all, or whose effect can only benefit appellee, and even then only under a set of facts *39not presented herein. Even if R.C. 4509.101(B)(2)(b) does reduce the courts to de facto agents for the registrar, appellee has failed to demonstrate how he has thereby been affected in any way. Nor has he shown how the alleged conferral of appellate powers on the registrar has had any impact on him whatsoever under these facts. It is my view, therefore, that the judgment of the court of appeals should be reversed and the appeal dismissed. See White Consolidated Industries v. Nichols (1984), 15 Ohio St. 3d 7, 9-10, 15 OBR 6, 8, 471 N.E. 2d 1375, 1377.
II
As explained supra, it is my conviction that appellee lacks the requisite standing under these facts. However, since the parties herein have addressed their essential arguments to the merits of this cause, and since the majority has in fact proceeded to decide these substantive arguments, I feel compelled to make the following points.
Today’s majority opinion reaffirms this court’s holding in South Euclid v. Jemison (1986), 28 Ohio St. 3d 157, 28 OBR 250, 503 N.E. 2d 136. The majority in the instant cause engages in no analysis of these sections, but simply relies on South Euclid without discussion. The South Euclid court ruled that R.C. 4509.101(B)(3)(a) and (D) are unconstitutional. For the reasons that follow, South Euclid was not properly decided.
R.C. 4509.101(B)(3)(a) provides in relevant part:
“In the case of an owner or defendant who has been identified in a court’s notice to the registrar under division (B)(2)(b) of this section, the registrar shall notify the person that he must present the registrar with proof of financial responsibility in accordance with this section, surrender to the registrar his certificate of registration, registration plates, and license, or submit a statement subject to section 2921.13 of the Revised Code that he did not operate or permit the operation of the motor vehicle at the time of the offense and has not failed to appear in court on the charge of the traffic offense. Notification shall be in writing, and sent by certified mail to the person at his last known address as shown on the records of the bureau of motor vehicles. The person shall, within fifteen days after the date of the mailing of such notification, present such proof of financial responsibility, surrender such certificate of registration, registration plates, and license to the registrar in a manner set forth in division (A)(4) of this section or submit the statement required under this section together with such other information as the person considers appropriate. The registrar shall make an investigation to determine, upon the basis of the statement and information submitted by the person and such other evidence that the registrar may require from the person or discover in the course of the investigation, whether there is a reasonable basis for believing -that the person has operated or permitted the operation of the motor vehicle at the time of the traffic offense without the operation -being covered by proof of financial responsibility. If the registrar determines that such a reasonable basis exists, the registrar shall afford the person an opportunity for hearing, after due notice of the time and place for hearing given to the person in accordance with the provisions of this section, to determine whether the person has violated division (A) of this section.”
The South Euclid court held that the above provision violated the doctrine of separation of powers by granting the registrar the power of appellate review of a trial court’s suspen*40sion order. I believe this conclusion is wrong.
In approaching the issue of the constitutionality of a legislative enactment, courts are bound to indulge every presumption in favor of upholding the enactment. State v. Dorso (1983), 4 Ohio St. 3d 60, 61, 4 OBR 150, 151, 446 N.E. 2d 449, 450. This is no mere platitude. It is the embodiment of a wise and profound principle, based on the same doctrine of separation of powers, which recognizes that in matters within the authority of the legislature, courts must defer to the judgment of that body unless it appears beyond a reasonable doubt that the legislature has overstepped its bounds. State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, 147, 57 O.O. 134, 137, 128 N.E. 2d 59, 63. Thus, where a statute yields itself to two possible interpretations, one of which would render it valid, and the other invalid, “ ‘ “ * * * the court should adopt the former, so as to bring the act into harmony with the Constitution.” ’ ” Id. at 149, 57 O.O. at 138, 128 N.E. 2d at 64.
In my view, a reasonable interpretation of R.C. 4509.101(B)(3)(a) is available which would eliminate the impermissible conferral of appellate powers found by the South Euclid court. The investigatory power granted to the registrar by this provision is expressly limited to those persons identified in R.C. 4509.101(B) (2)(b).3 Most of the persons so identified have not been convicted and are thus not subject to any court order. Any further action by the registrar with regard to these persons cannot be characterized as review of a court order. The only persons identified in R.C. 4509.101(B)(2)(b) who are already under court order are those who are “not in compliance with an order * * *.” Obviously, in such a case, a court order has been issued, and it could be said that, with regard to these persons only, R.C. 4509.101(B)(3)(a) permits appellate review of a court order by the registrar. However, another reasonable interpretation exists which would not confer such appellate powers on the registrar.
An order of suspension or impoundment issued by the trial court need not be based on a factual finding by the court that the defendant was not covered at the time of the accident. The court need only find that the defendant has “failfed] to verify existence of proof of financial responsibility * * *.” R.C. 4509.101(B)(1). The registrar’s subsequent investigation of “whether there is a reasonable basis for believing” that the defendant was not actually covered at the time of the offense is, therefore, not a review of the trial court’s order or of any factual finding connected therewith. The trial court in such a case has not made and need not make any such finding. It need only find that the defendant has failed to provide proof of financial responsibility to the court.
*41The same analysis is applicable to R.C. 4509.101(D). It provides:
“Any order of suspension or impoundment issued under this section or division (B) of section 4509.37 of the Revised Code may be terminated at any time if the registrar determines upon a showing of proof of financial responsibility that the operator or owner of the motor vehicle was in compliance with division (A)(1) of this section at the time of the traffic offense or accident which resulted in the order against the person. Such a determination may be made without a hearing. This division does not apply unless the person shows good cause for the person’s failure to present satisfactory proof of financial responsibility to the court or registrar prior to the issuance of the order.”
The South Euclid court found that this provision impermissibly empowered the registrar to review “a final factual finding made by the trial court, i.e., that the defendant was not financially responsible pursuant to the statute at the time the traffic offense was committed.” (Emphasis added.) Id. at 163, 28 OBR at 255, 503 N.E. 2d at 141. Again, the trial court makes no such finding. Pursuant to R.C. 4509.101(B)(1), the trial court shall order suspension and impoundment if a defendant who pleads guilty or is found guilty “fails to verify existence of proof of financial responsibility * * This is not a factual finding that the defendant was actually not covered. The registrar’s subsequent investigation of whether the defendant was actually covered is therefore not appellate review of a “final factual finding” as determined in South Euclid.
Thus, credible grounds exist upon which to uphold the validity of R.C. 4509.101(B)(3)(a) and (D). In my view, the South Euclid court acted rashly in striking down these provisions as unconstitutional. R.C. 4509.101(B)(3)(a) and (D) simply do not provide what the South Euclid court said they provide. South Euclid should be overruled.
Ill
While I vigorously disagree with today’s affirmance of South Euclid, I do concur in the majority’s finding that R.C. 4509.101(B)(1) and (B)(2)(b) do not unconstitutionally confer appellate review powers on the registrar. The majority is clearly correct in holding that the “appeal” mentioned in R.C. 4509.101(B)(1) refers to review by a higher court, not an administrative officer. I also agree with today’s holding that R.C. 4509.101(B)(2)(b) does not impermissibly confer appellate powers on the registrar.
In conclusion, it is my view that appellee did not have the requisite standing to attack those portions of R.C. 4509.101 which he sought to invalidate. Even if he did possess the standing necessary for such a challenge, however, I believe that R.C. 4509.101 is entirely constitutional, and hence I concur in today’s holdings that R.C. 4509.101(B)(1) and (B)(2)(b) are not in contravention of the Ohio Constitution. I dissent, however, from the majority’s reaffirmance of the ill-conceived South Euclid decision. R.C. 4509.101(B)(3)(a) and (D) are constitutional, and the South Euclid holding to the contrary should be overruled.

 R.C. 4509.101(B)(2)(b) provides:
“The clerk of courts shall notify the registrar of the court’s order, identify any defendant who is not in compliance with an order, identify any defendant who has not been found guilty of the traffic offense-charged, unless such defendant has been permitted by the court to present proof voluntarily of financial responsibility establishing to the satisfaction of the court that the operation of the motor vehicle was covered by proof of financial responsibility, or who has forfeited bond or failed to appear on such a charge, identify any owner who is not the defendant but whose motor vehicle was being driven by the defendant at the time of the traffic offense, and send to the registrar any certificates of registration, registration plates, and licenses that it has received.”